TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-790-CV



    Appellants, T. Mark Anderson, as Co-Executor of the Estate of Ted Anderson, and
          Christine Anderson, as Co-Executor of the Estate of Ted Anderson//
       Cross-Appellants, David R. Archer, Carol Archer Bugg, John V. Archer,
                         Karen Archer Ball, and Sherri Archer

                                                 v.

   Appellees, Richard T. Archer, David R. Archer, Carol Archer Bugg, John V. Archer,
      Karen Archer Ball, and Sherri Archer//Cross-Appellees, T. Mark Anderson,
           individually and as Co-Executor of the Estate of Ted Anderson, and
            Christine Anderson, as Co-Executor of the Estate of Ted Anderson


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
      NO. D-1-GN-07-002328, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellants’ brief on appeal was originally due on June 30, 2014. On July 15, 2014,

the Court notified appellants that their brief was overdue. Appellants subsequently filed two motions

for extension of time to file their brief, which this Court granted. As requested by appellants, the

deadline for filing their brief was extended to September 25, 2014. Appellants have now filed a third

motion requesting that the Court extend the time for filing appellants’ brief an additional 27 days.

We grant the motion for extension of time and order appellants to file a brief no later than October
22, 2014. No further extension of time will be granted and failure to comply with this order may

result in dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is so ordered this 9th day of October, 2014.



Before Justices Puryear, Pemberton, and Field




                                                 2